Citation Nr: 1543651	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right drop foot, claimed as right shin condition manifested by numbness and tingling and right foot numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 until September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge in August 2015, via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right drop foot is related to active service.


CONCLUSION OF LAW

The criteria for service connection for right drop foot have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for right drop foot is being granted in full by the Board. Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with right drop foot in 1990. (See August 2015 private disability benefits questionnaire.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he injured his right leg while jumping out of a military truck. The claims folder reflects and VA has conceded the Veteran's service in the Republic of Vietnam. Additionally, the claims folder reflects that the Veteran's military occupational specialty (MOS) was a truck driver. The Board finds that based on the Veteran's military service and his MOS, that the Veteran's statement of an in service injury is credible. As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. in-service incurrence).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In an August 2015 disability benefits questionnaire, the Veteran's private physician noted that while in service the Veteran twisted his right foot after jumping from a truck. The physician further noted that the injury resulted in the Veteran being placed in a cast for 2 months due to ligament and nerve damage. The physician lastly noted that the in-service injury resulted in right drop foot. 

In light of the Veteran's in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for right drop foot and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for right drop foot is granted.



ORDER

Entitlement to service connection for right drop foot is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


